PD-0190-15
                                                                       COURT OF CRIMINAL APPEALS
                                                                                      AUSTIN, TEXAS
                                                                     Transmitted 5/26/2015 10:29:09 AM
                                                                       Accepted 5/26/2015 11:36:54 AM
                                                                                       ABEL ACOSTA

                                 NO. PD-0190-15                                                CLERK
     &                                IN THE
                      COURT OF CRIMINAL APPEALS
                                    OF TEXAS



tf^                            NO. 01-13-00851-CR

                       IN THE COURT OF APPEALS
                               FOR THE
                   FIRST JUDICIAL DISTRICT OF TEXAS
                               HOUSTON, TEXAS


THE STATE OF TEXAS                        §          APPELLEE

V.

ERIC SANTANA GUANCHE                      S          APPELLANT



      APPEAL FROM COUNTY CRIMINAL COURT AT LAW NO. 7
                                HOUSTON, TEXAS
                            TRIAL COURT NO. 1869024


      APPELLANT'S MOTION FOR LEAVE TO FILE MOTION FOR
       REHEARING EN BANC ON APPELLANT'S PETITION FOR
                            DISCRETIONARY REVIEW




      Appellant asks the Court for leave to file the included out of time Motion for

Rehearing En Banc of Appellant's Petition for Discretionary Review. The purpose

of this motion is to reurge the court to reconsider hearing this important case.

Apart from issues in the Petition, there are very different legal interpretations

between the legislative and executive branches of Texas government and the

judicial branch in Texas.                                           FILED IN
                                                        COURT OF CRIMINALAPPEALS

                                                                   May 26, 2015
                                           1

                                                             ABEL ACOSTA, CLERK
                        CONCLUSION AND PRAYER


      Wherefore, the appellant prays that this court grant this motion and allow

Appellant to file the included Motion for En Banc.

                        CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the attached and foregoing

document will be electronically served on the Harris County District Attorney and

the State Prosecuting Attorney.

                                             Respectfully submitted,

                                             /S/ Rick Soliz
                                             Rick Soliz
                                             T.B.N. 00785013
                                             P.O. Box 4051
                                             Houston, Texas 77210
                                             713-228-1900
                                             Pro Bono Attorney for Appellant
                                NO. PD-0190-15

                                    IN THE
                     COURT OF CRIMINAL APPEALS
                             OF TEXAS

                              NO. 01-13-00851-CR

                        IN THE COURT OF APPEALS
                                FOR THE
                  FIRST JUDICIAL DISTRICT OF TEXAS
                              HOUSTON, TEXAS

THE STATE OF TEXAS                      §         APPELLEE

V.

ERIC SANTANA GUANCHE                    S         APPELLANT



      APPEAL FROM COUNTY CRIMINAL COURT AT LAW NO. 7
                              HOUSTON, TEXAS
                         TRIAL COURT NO. 1869024


        APPELLANT'S MOTION FOR REHEARING EN BANC ON
       APPELLANT'S PETITION FOR DISCRETIONARY REVIEW


TO THE HONORABLE JUSTICES OF SAID COURT:

      NOW COMES, ERIC SANTANA GUANCHE, Appellant in the above

entitled and numbered cause, by and through his attorney of record, Rick Soliz,

and submits this Motion for Leave to file his out of time Motion for Rehearing En

Banc of Appellant's Petition for Discretionary Review. For good cause, Appellant

shows as follows. Appellant's timely Motion for Extension of Time to file a

Motion for Rehearing and Motion for Leave to File an out of time Motion for
Rehearing have been denied (original timely motion was denied after deadline to

timely file motion for rehearing). The Texas legislative and executive branches

have promulgated law that has been in existence approaching two decades. The

law was reviewed and approved by both houses of government and signed by our

governor. This law requires licensed court interpreters for court proceedings

involving non English speaking people accused of crimes. Violation of such law is

subject to up to one year in jail and a substantial fine as a class a misdemeanor.

The Texas legislative and executive branches expect enforcement of such law and

have not intended for any party or court to be above enforcement of this law.

Appellant has provided relevant case law and a memorandum from the United

States Justice Department that supports the expectations of these two Texas

branches.


On the other side of the issue, the court below disagrees with those two branches of

government. The court below interprets such plain language of the law to mean

that Harris County Court number seven is exempt from this law and may utilize

unlicensed court interpreters in proceedings specified by this Texas law (Texas

Government Code as briefed in the petition for discretionary review). The court

below sees no issue with Harris County Court number seven violating criminal law

daily and utilizing unlicensed interpreters in court proceedings thousands of times
over many years. The court below, resides in Harris County, Texas, and members

are not racially diverse as are the other two branches of government. Moreover,

the court's members have substantial contacts with Harris County courts, and do

not believe that this infestation of crime, in the atmosphere of court number seven,

affects the due process rights of Appellant or any minority defendant accused of a

crime. This illegal conduct does in fact deprive Appellant and most Spanish

speaking racial minorities of their due process rights.

      Counsel hereby certifies that these circumstances and grounds are significant

and without this court's intervention and guidance, the issue will remain in conflict

among the different arms of Texas government.

      Finally, Appellant certifies his Motion is not made for delay, but made in

good faith to see that justice is done.


                          CONCLUSION AND PRAYER


       Wherefore, the appellant prays that this court grant this motion and allow

Appellant to file the included Motion for Rehearing En Banc of Appellant's PDR.

                           CERTIFICATE OF SERVICE


     This is to certify that a true and correct copy of the attached and foregoing
document will be electronically served on the Harris County District Attorney and
the State Prosecuting Attorney.
Respectfully submitted,
/S/ Rick Soliz
Rick Soliz
T.B.N. 00785013
P.O. Box 4051
Houston, Texas 77210
713-228-1900
Pro Bono Attorney for Appellant